UNITED STATES SECURITY AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-11248 GREEN TECHNOLOGY SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 84-0938688 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification Number) 2880 Zanker Road, Suite 203 San Jose, CA (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (408) 432-7285 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months.Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check is smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes oNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There were 9,425,875 shares of common stock are issued and outstanding as of August 17, 2015. Table of Contents TABLE OF CONTENTS PART I — FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Consolidated Balance Sheets (Unaudited) 4 Consolidated Statements of Operations (Unaudited) 5 Consolidated Statement of Changes in Stockholders’ Equity (Deficit)(Unaudited) 6 Consolidated Statements of Cash Flows (Unaudited) 7 Notes to the Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 18 PART II — OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Certain statements in this report contain or may contain forward-looking statements. These statements, identified by words such as “plan”, “anticipate”, “believe”, “estimate”, “should”, “expect” and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements are subject to known and unknown risks, uncertainties and other factors, which may cause actual results, performance, or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward - looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, our ability to secure suitable financing to continue with our existing business or change our business and conclude a merger, acquisition or combination with a business prospect, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Readers should carefully review this report in its entirety, including but not limited to our financial statements and the notes thereto and the risks described in our Annual Report on Form 10-K for the fiscal year ended December 31, 2014. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”), particularly our quarterly reports on Form 10-Q and our current reports on Form 8-K. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. OTHER PERTINENT INFORMATION When used in this report, the terms, “we,” the “Company,” “our,” and “us” refers to Green Technology Solutions, Inc., a Nevada corporation. 3 Table of Contents PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GREEN TECHNOLOGY SOLUTIONS, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Total current assets Investment net of impairment of $455,000 and $445,000, respectively — — Deposit for purchase of fixed assets — TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accounts payable to related party - Current portion of convertible notes payable, net of discount of $279,116 and $280,892, respectively Current portion of accrued interest payable Total current liabilities Convertible notes payable, net of discount of $358,018 and $355,753, respectively Accrued interest payable TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY (DEFICIT) Common stock, $0.0010 par value; 480,000,000 shares authorized; 6,938,875 shares and 616,908 shares issued; 6,938,858 and 616,858 shares outstanding at June 30, 2015 and December 31, 2014, respectively Preferred stock, $0.0010 stated value; 20,000,000 shares authorized; 1,000,000 shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively Treasury shares, 17 and 50 shares as of June 30, 2015 and December 31, 2014, respectively (19 ) (55 ) Additional paid-in capital Common stock payable Accumulated deficit (15,896,767 ) (15,423,349 ) Total shareholders’ equity (deficit) (593,548 ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Table of Contents GREEN TECHNOLOGY SOLUTIONS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Six months ended June 30, Three months ended June 30, REVENUE $
